Case 6:20-cv-00988-ADA Document 8-19 Filed 11/02/20 Page 1 of 4




        Exhibit 18.1
                            Case 6:20-cv-00988-ADA Document 8-19 Filed 11/02/20 Page 2 of 4




OnePlus Smartphones with Google Photos App preloaded in Android OS
(Includes smartphones models: X, 2, 3, 3T, 5, 5T, 6, 6T, 7, 7T, 7 Pro, 7T Pro, 8, 8 Pro, 8 5G, 8T+ 5G)

Infringement of the ‘774 patent
Claim 1                                  Evidence
1. An image processing apparatus,        The OnePlus smartphone in combination with the preloaded Google Photos App provides
comprising:                              an image processing apparatus.

                                         For example, the Collage feature of the Google Photos App adapts the smartphone to an
                                         image processing apparatus for creating a collage from multiple individual images stored in
                                         the Photos App.
at least one processing target unit      The OnePlus smartphone in combination with the preloaded Google Photos App has at least
image;                                   one processing target unit image.

                                         For example, using the Collage feature the user selects multiple images, each being a
                                         processing target image, for inclusion in the collage.
a plurality of vacant unit storage       The OnePlus smartphone in combination with the preloaded Google Photos App includes
areas arranged in a matrix to have       multiple vacant unit storage areas arranged in a matrix to have images selectively inserted.
images selectively inserted; and
                                         For example, the smartphone includes collage templates each with multiple vacant unit
                                         storage areas into which the selected images will be inserted.
a control unit controlling an access     The OnePlus smartphone in combination with the preloaded Google Photos App includes a
to each of the unit storage areas,       control unit controlling an access to each of the unit storage areas.

                                         For example, the smartphone as adapted by the Collage function controls access to each of
                                         the unit storage areas, whereby the selected images are inserted into the collage template
                                         when the user creates the collage.
wherein the control unit stores the      The control unit stores at least one processing target unit image in at least one of the
at least one processing target unit      multiple vacant unit storage areas. This storing is done in accordance with the selected
image in at least one of the plurality   insertion of the at least one processing target unit image. The control unit accesses the unit


                                                                                                                                          1
                           Case 6:20-cv-00988-ADA Document 8-19 Filed 11/02/20 Page 3 of 4




of vacant unit storage areas in         storage areas in a predetermined sequence to generate a composite image from the unit
accordance with a selected insertion    images.
of the at least one processing target
unit image, accesses the unit           For example, the Collage feature inserts the selected images into the vacant unit storage
storage areas in a predetermined        areas of the collage template and saves the resulting image as one composite image that
sequence, and thereby generates a       can be saved and later accessed via the Photos App.
composite image from the unit
images.

References:

[1] OnePlus 7T Pro:
http://phonedb.net/index.php?m=device&id=15914&c=oneplus_7t_pro_5g_mclaren_edition_global_dual_sim_td-
lte_256gb_hd1925__bbk_1920&d=detailed_specs

[2] OnePlus 7 Pro: http://phonedb.net/index.php?m=device&id=15191&c=oneplus_7_pro_premium_edition_global_dual_sim_td-
lte_128gb_gm1913__bbk_guacamole&d=detailed_specs

[3] OnePlus 7T: http://phonedb.net/index.php?m=device&id=15728&c=oneplus_7t_dual_sim_td-
lte_na_128gb_hd1905__bbk_guacamoleg&d=detailed_specs

[4] OnePlus 7: http://phonedb.net/index.php?m=device&id=15181&c=oneplus_7_premium_edition_global_dual_sim_td-
lte_256gb_gm1903__bbk_guacamoleb&d=detailed_specs

[5] OnePlus 6T: http://phonedb.net/index.php?m=device&id=14282&c=oneplus_6t_premium_edition_dual_sim_global_td-
lte_a6013_128gb__bbk_fajita&d=detailed_specs

[6] OnePlus 6: http://phonedb.net/index.php?m=device&id=13390&c=oneplus_6_dual_sim_global_td-
lte_a6003_128gb__bbk_enchilada&d=detailed_specs




                                                                                                                                    2
                         Case 6:20-cv-00988-ADA Document 8-19 Filed 11/02/20 Page 4 of 4




[7] OnePlus 5T: http://phonedb.net/index.php?m=device&id=12551&c=oneplus_5t_dual_sim_global_td-
lte_a5010_64gb__bbk_dumpling&d=detailed_specs

[8] OnePlus 5: http://phonedb.net/index.php?m=device&id=11679&c=oneplus_5_dual_sim_global_td-
lte_a5000_128gb__bbk_cheeseburger&d=detailed_specs

[9] OnePlus 3T: http://phonedb.net/index.php?m=device&id=10956&c=oneplus_3t_dual_sim_lte-
a_na_64gb__bbk_rain&d=detailed_specs

[10] OnePlus 3: http://phonedb.net/index.php?m=device&id=10207&c=oneplus_3_dual_sim_lte-
a_na_a3000_64gb__bbk_rain&d=detailed_specs

[11] OnePlus X: http://phonedb.net/index.php?m=device&id=9256&c=oneplus_x_dual_sim_lte_na__bbk_onyx&d=detailed_specs

[12] OnePlus 2: http://phonedb.net/index.php?m=device&id=8573&c=oneplus_2_dual_sim_lte-
a_na_a2005_64gb&d=detailed_specs

[13] OnePlus 8 Series: Aiming to Redefine Flagship Experience
https://www.counterpointresearch.com/oneplus-8-series-aiming-to-redefine-flagship-experience/

[14] OnePlus 8 5G: http://phonedb.net/index.php?m=device&id=16864&c=oneplus_8_5g_standard_edition_dual_sim_td-
lte_na_128gb_in2015__bbk_galileib&d=detailed_specs

[15] OnePlus 8 5G T-Mobile:
https://www.t-mobile.com/cell-phone/oneplus-8-5g?sku=610214663818

[16] OnePlus 8T+ 5G T-Mobile:
https://www.t-mobile.com/cell-phone/oneplus-8-5g?sku=610214663818

[17] How to create collages, animations, and movies in Google Photos
https://www.androidcentral.com/how-create-collages-animations-and-movies-google-photos



                                                                                                                       3
